DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 29, 2022.  Claims 1 – 11 and 24 are amended by the Applicant.  Claims 12 – 23 are canceled.  Claims 10 – 22 and 24 were previously withdrawn. Claims 1 – 11 and 24, where Claim 1 is in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Claim Objections
1.	Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to the other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
2.	Regarding Claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, while being enabling for the privacy protection data comprising position coordinate data [See PGPub. 2021/0409379; Para. 0687, 0690], data obtained by blurring out at least a portion of the second subset of point data [Para. 0696], data obtained by adding noise data to at least a portion of the second subset of point data [Para. 0697], data obtained by removing at least a portion of the second subset of point data [Para. 0698-699], and data obtained by deleting intensity information of at least a portion of the second subset of point data [Para. 0700], does not reasonably provide enablement for “converting, by the controller, a portion of the first subset of point data to a privacy protected data by adjusting at least the position coordinate.”  Furthermore, the specification indicates that the preset intensity and distance values are used to determine if the controller should generate privacy protecting data, not how it is generated [Para. 0724-727].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Therefore, the claim limitation “converting, by the controller, a portion of the first subset of point data to a privacy protected data by adjusting at least the position coordinate” is not supported within the claims and is considered new matter.
3.	Regarding Claims 2 – 11, the claims are rejected based on their dependency on Claim 1 and using the same rationale indicated above.
Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “LiDAR” in Claims 1, 4, 5, and 10 is used by the claim to mean “LiDAR sensor,” while the accepted meaning is “Light Detection and Ranging,” which is a term used to describe a particular sensing method.  LiDAR itself is not a physical component and rather a descriptive term to indicate the type of sensing method is used.  LiDAR data and LiDAR device, terms featured in the claims, do not have the same issue since they are used in respect to the accepted meaning.  The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
5.	Regarding Claim 11, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer-readable recording medium,” given the broadest reasonable interpretation, may be a carrier wave comprising of instructions and is, therefore, non-statutory.  There is no specific definition within the specification to preclude this interpretation.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	To overcome this type of 101 rejection, the claims need to be amended to include only the physical computer media (e.g. non-transitory computer readable storage medium) and to be unassociated with any transmission media or other intangible or non-functional media.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 4 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2014/0299775 (hereinafter “Kimmel”) or, in the alternative, under 103 as being unpatentable over Kimmel, in view of PGPub. 2020/0125112 (hereinafter “Mao”).
6.	Regarding Claim 1, Kimmel discloses of a method for sharing Light Detection and Ranging (LiDAR) data of a first device with a second device [Fig. 6; Para. 0066, Para. 0172], comprising: 
obtaining, by a controller of the first device, a set of point data from at least one of LiDARs [Para. 0066, 0151; depth map], wherein the set of point data includes a first subset of point data corresponding to a human object [Figs. 5A-5C; Para. 0162, 0167-168], and wherein each of the point data includes a position coordinate and an intensity value, wherein the position coordinate is obtained based on distance information related to each point data [Figs. 5A-5C; Para. 0151, 0162, 0166; each pixel has coordinates and an intensity value]; 
converting, by the controller, a portion of the first subset of point data to a privacy protected data by adjusting at least the position coordinate [Fig. 6; Para. 0162, 0166; 3D depth data rendered to a 2D view (adjusting at least the position coordinate)]; 
generating, by the controller, a sharing data including the privacy protected data [Fig. 6, 10A, and 10B; Para. 0167; e.g., humans turned into indicia or graphics]; and 
transmitting, by the controller, the sharing data to the second device [Fig. 6; Para. 0172].
In the alternative the Applicant opines that Kimmel does not specifically disclose that LiDAR data comprises an intensity value.  Mao will be incorporated.
Mao discloses a system and method for using LiDAR to detect object [Abstract].  Mao further discloses that LiDAR sensor data may include data points corresponding to the locations and intensity (or reflectivity) of surfaces off which light is reflected back [Para. 0045].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Mao with Kimmel since both systems utilize LiDAR sensors to detect objects.  The combination would utilize known properties of LiDAR within the Kimmel system that are used in detecting the location or distance of an object. 
7.	Regarding Claim 2, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses of detecting, by the controller, the portion of the first subset of point data, wherein the portion of the first subset is corresponding to a face of the human object [Para. 0018, 0039].
8.	Regarding Claim 4, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the at least one of the LiDARs is located on the first device [Fig. 2A; Para. 0123, 0193].
9.	Regarding Claim 5, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the at least one of the LiDARs is located on a third device [Fig. 2F; Para. 0112, 0195; sensor external to processing].
10.	Regarding Claim 6, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the conversion of the portion of the first subset of point data is performed by changing the position coordinate to predetermined values [Fig. 6; Para. 0162, 0166; 3D depth data rendered to a 2D view; one of the position coordinates becomes “zero”].
11.	Regarding Claim 7, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the conversion of the portion of the first subset of point data is performed by changing the position coordinate any values [Fig. 6; Para. 0162, 0166; 3D depth data rendered to a 2D view; one of the position coordinates becomes “zero”].
12.	Regarding Claim 8, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the conversion of the portion of the first subset of point data is performed by changing the position coordinate of the portion of the first subset of point data excluding a center point of the first subset of point data [Fig. 6; Para. 0162, 0166; 3D depth data rendered to a 2D view].
13.	Regarding Claim 9, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the conversion of the portion of the first subset of point data is performed by adjusting the position coordinate and the intensity value [Fig. 6; Para. 0162, 0166-167; 3D depth data rendered to a 2D view; one of the position coordinates becomes “zero” and e.g., humans turned into indicia or graphics (changes intensity values)]. 
14.	Regarding Claim 10, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Kimmel further discloses that the distance information is obtained based on time of flight (TOF) of laser emitted from the at least one of the LiDARs [Fig. 2A; Para. 0066, 0084].
15.	Regarding Claim 11, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claims 1 – 10.  Kimmel further discloses of a computer-readable recording medium having a program to perform the above methods [Para. 0200-201].
Claim 3 is rejected under 103 as being unpatentable over Kimmel or, alternatively, Kimmel and Mao, in further view of PGPub. 2011/0123068 (hereinafter “Miksa”)
16.	Regarding Claim 3, Kimmel or, alternatively, Kimmel and Mao, discloses the limitations of Claim 1.  Neither Kimmel nor Mao, however, specifically disclose that the set of point data further includes a second subset of point data corresponding to a vehicle [Para. 0050], and wherein the method comprises: converting, by the controller, a portion of the second subset of point data to the privacy protected data, wherein the portion of the second subset of point data is corresponding to an identification number of the vehicle.
Miksa discloses a system and method for obscuring privacy sensitive information, including license plate of cars that are unintendedly present on images (converting, by the controller, a portion of the second subset of point data to the privacy protected data, wherein the portion of the second subset of point data is corresponding to an identification number of the vehicle) [Para. 0002].  Miksa further discloses of using LiDAR images [Para. 0081].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Miksa with Kimmel since both systems utilize LiDAR sensors to detect objects.  The combination would enable the Kimmel system to also detect cars and to remove license plate numbers that can compromise people’s security [Miksa; Para. 0003-4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2022/0126864 – system and method of preserving privacy in computer vision systems utilizing LiDAR.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496